John A. Fogleman, Justice, dissenting. I would reverse the judgment in this case because I think that there was a question of fact as to whether Mrs. Beatrice Coving-ton was a guest. Ordinarily the issue of whether one is a guest is a question of fact, and this court, in many situations where the evidence seems no less conclusive than it is here, has refused to hold that a plaintiff was or was not a guest. See Austin v. Stricklin, 240 Ark. 555, 400 S.W. 2d 671; Buffington v. Wright, 239 Ark. 138, 388 S.W. 2d 100; Simms v. Tingle, 232 Ark. 239, 335 S.W. 2d 449; Brand v. Rorke, 225 Ark. 309, 280 S.W. 2d 906; Corruthers v. Mason, 224 Ark. 929, 277 S.W. 2d 60. See also, Dieter v. Byrd, 235 Ark. 435, 360 S.W. 2d 495. It is only where fair-minded men could not draw different conclusions from the evidence that we will say that a jury question is not presented. Buffington v. Wright, supra. In Corruthers v. Mason, supra, in which we held that a jury question was presented on the very issue now before us, we relied upon and applied the following language from Blashfield “Cyclopedia of Automobile Law and Practice,” (Vol. 4, p. 326): Where a dispute exists as to what were the respective purposes or conditions for or upon which the transportation was undertaken, relative to the nature and existence, if any, of the benefits conferred upon the respective parties, it is ordinarily a question of fact whether or not the invitee was a guest within the meaning of the statutes. It seems to me that the language quoted governs here and requires us to say that there was a question of fact. But there is also appropriate language in Simms v. Tingle, 232 Ark. 239, 335 S.W. 2d 449, cited in the majority opinion, which seems to dictate a holding that there is a question of fact in this case. We said: We have repeatedly held that when the status of an occupant of a car is questioned and conclusions must be drawn from the evidence, then the issue is one for the jury. Corruthers v. Mason, 224 Ark. 929, 227 S.W. 2d 60; Whittecar v. Cheatham, 226 Ark. 31, 287 S.W. 2d 578; Rogers v. Lawrence, 227 Ark. 117, 296 S.W. 2d 899. While the testimony is undisputed, I submit that fair-minded men could reach different conclusions as to whether any objective, purpose or interest of the ambulance owner or driver was served by Mrs. Covington’s riding in the ambulance. Because of the authorities cited above, I find no necessity for resort to decisions from other jurisdictions. If it is necessary, I‘ would reject the Texas authority for two reasons. First, it seems to be a minority rule, but, more significantly, it is less harmonious with our own decisions than those following the contrary rule. Incidentally, it should be noted that this decision was by a divided court, one judge concurring and three dissenting. In Vogreg v. Shepard Ambulance Service, 44 Wash. 2d 528, 268 P. 2d 642 (1954), the Supreme Court of Washington, en banc, without dissent, the wife of the patient rode in the ambulance, having engaged it and having been assisted into it and shown where to sit by the driver and an attendant. No separate charge was made for transporting her. The wife said that she contracted to pay the bill. There the trial court had held that the wife was a guest as a matter of law, and directed a verdict at the close of her case as plaintiff. The Washington court said: In the instant case, nothing determinative was said on this question (if the jury believed appellant’s testimony) when the implied contract was made. A jury might well conclude that appellant’s carriage was as much a part of that contract as her husband’s. All reasonable minds would not reach the opposite conclusion. The court erred in taking the question from the jury. Although Louisiana did not have a guest statute, there are two cases from that jurisdiction which should be considered, because the status of the ambulance passenger determined the extent of the duty of the ambulance driver to the passenger. It appears from those cases, that if the passenger was a licensee or guest, the driver owed the duty of ordinary care and not to wilfully injure him; on the other hand, if the passenger was not a guest, the ambulance operator is charged with the highest practicable degree of care. Morales v. Employers Liability Assur. Co., 7 So. 2d 660 (La. App. 1942); Rushing v. Mulhearn Funeral Home, 200 So. 52 (La. App. 1941). In both cases, the passenger was held to be a “guest” or “licensee” as a matter of law. For the reasons stated, I respectfully dissent on this point only.